Citation Nr: 1732888	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot condition.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip condition.

3.  Entitlement to service connection for a bilateral hip condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable disability rating for arthritis of the left ring finger.

7.  Entitlement to a disability rating in excess of 30 percent for a left knee disability.

8.  Entitlement to a disability rating in excess of 30 percent for a right knee disability.
9.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the Veteran provided testimony regarding the issue of entitlement to service connection for a bilateral ankle disorder at a personal hearing before the Board in October 2016.  Nevertheless upon review of the record, the Board notes that in an August 2005 rating decision the Veteran was denied service connection for a bilateral ankle disorder, but he did not submit a timely notice of disagreement.  As such, the Board does not have jurisdiction over that issue.  38 C.F.R. § 20.200.
The issues of entitlement to service connection for hip and foot disabilities and for entitlement to TDIU to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran testified at a personal hearing before the Board in October 2016 prior to the promulgation of a decision by the Board that he desired to withdraw the following issues on appeal: entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to a compensable disability rating for arthritis of the left ring finger; entitlement to a disability rating in excess of 30 percent for a left knee disability; and entitlement to a disability rating in excess of 30 percent for a right knee disability.

2.  A September 2006 rating decision denying the Veteran's claim for a bilateral foot condition became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.

3.  New and material evidence raising a reasonable possibility of substantiating a claim for a bilateral foot condition has been added to the record since the September 2006 rating decision.

4.  A September 2006 rating decision denying the Veteran's claim for a right hip condition became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.

5.  New and material evidence raising a reasonable possibility of substantiating a claim for a bilateral hip condition has been added to the record since the September 2006 rating decision.

6.  A medical nexus between a current diagnosis of bilateral hearing loss and an in-service incurrence has not been established; bilateral hearing loss did not manifest within one year of separation of service; and continuity of symptomology since separation of service has not been established.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the following issues on appeal have been met: entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to a compensable disability rating for arthritis of the left ring finger; entitlement to a disability rating in excess of 30 percent for a left knee disability; and entitlement to a disability rating in excess of 30 percent for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The September 2006 rating decision denying the Veteran's claim for a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  The criteria for reopening the Veteran's previously denied claim of service connection for a bilateral foot condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The September 2006 rating decision denying the Veteran's claim for a right hip condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

5.  The criteria for reopening the Veteran's previously denied claim of service connection for a right hip condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the following issues: entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to a compensable disability rating for arthritis of the left ring finger; entitlement to a disability rating in excess of 30 percent for a left knee disability; and entitlement to a disability rating in excess of 30 percent for a right knee disability; and, hence, there remain no allegations of errors of fact or law, regarding these issues, for appellate consideration.   Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.

New and Material Evidence

The Veteran has alleged that new and material evidence has been submitted to reopen his previously denied claims for service connection for a bilateral foot disability and for a right hip disability.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Bilateral Foot Condition

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral foot condition.  As explained below, new and material evidence sufficient to reopen the claim has not been submitted.

The RO originally denied the Veteran service connection for a bilateral foot condition in September 2006.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue again, and, in July 2012, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

At the time of the September 2006 rating decision, the record contained following evidence: an April 1971 VA examination indicating that the Veteran did not manifest a bilateral foot condition; statements including a March 2006 statement from the Veteran indicating that his bilateral foot condition was secondary to a previously service connected knee conditions; treatment records including a June 2006 private medical opinion suggesting that the Veteran's bilateral foot condition was secondary to his previously service connected right knee disorder; and a VA examination indicating that there was no etiological connection between a right knee disorder and a bilateral foot condition and that the bilateral foot condition was likely due to aging and obesity.   In the September 2006 rating decision, the RO denied the Veteran's claim, because the Veteran's bilateral foot condition was due to aging and obesity rather than a secondary to a previously service connected knee disorder.  

Since the September 2006 rating decision, the Veteran subsequently submitted a letter from Dr. Cherwin who suggested that the Veteran's foot problems were the result of attempting to modify his gait to accommodate his knees.

This opinion is presumed credible for the purpose of reopening the Veteran's claim, and it provides sufficient new evidence to reopen the Veteran's claim.

Right Hip Condition

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a right hip condition.  As explained below, new and material evidence sufficient to reopen the claim has been submitted.

The RO originally denied the Veteran service connection for a right hip condition in September 2006.  The decision became final after he failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue again, and, in July 2012, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

The Board notes that an August 2013 statement of the case characterizes the issue as having been previously reopened.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

In the May 2006 rating decision, the RO denied the Veteran's claim, because the Veteran did not have a right hip condition.  The Veteran subsequently testified under oath at a personal hearing before the Board that he had subsequently developed a right hip condition, and the Veteran submitted a private medical opinion, in October 2016, indicating that the Veteran had a right hip condition that was the result of his accommodating his knee disabilities.  Therefore, the evidence submitted since the last final denial is new and material, and the Veteran's claim for service connection for a right hip disorder deemed reopened.

Service Connection

At issue is whether the Veteran is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system and arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for disabilities that are proximately due to or aggravated by a previously service connected disability.  38 C.F.R. § 3.310.

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified at a personal hearing before the Board in October 2016, that he first suspected that he had hearing loss ten years prior to the hearing (approximately October 2006).  The Veteran did indicate that during his period of service that he would have difficulty discerning conversations while groups of people were talking at the same time.  See Transcript.

The Veteran's service treatment records are silent for reports of hearing loss, and, during his service separation examination, the Veteran's ears were evaluated as normal.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Null
5
LEFT
15
15
10
Null
10

The record is silent for any reports as to the Veteran's hearing acuity until May 2012 when he underwent a VA examination.  However, while bilateral hearing loss was diagnosed, the examiner opined that the Veteran's hearing loss was less likely than not related to a period of service, because the Veteran's hearing was within normal limits upon separation of service.  The Veteran's speech discrimination scores were 98 percent in the right ear and 96 percent in the left.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
40
LEFT
10
15
25
50
50

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss should be service connected.  The Veteran currently has bilateral hearing loss for VA purposes.  Furthermore, the Board concedes that the Veteran must have incurred at least some military noise exposure by virtue of the fact that the Veteran's DD-214 indicates that the Veteran was decorated with a sharpshooter award for his marksman abilities with M-14 firearms.  Unfortunately, the presence of military noise exposure and a current diagnosis of hearing loss alone are insufficient to establish service connection.  Rather it must be shown that the military noise exposure caused the hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, and the Veteran's bilateral hearing loss is not shown to have started within a year of separation.  

The Veteran's treatment records are silent for reports of hearing loss.  The Veteran's ears were evaluated as normal upon separation from service and there is no record of any hearing problems for multiple decades after service.  A May 2012 VA examination indicated that the Veteran's bilateral hearing loss was less likely than not related to a period of service.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  Therefore the weight of the evidence is not sufficient to demonstrate a medical nexus between an in-service incurrence and the Veteran's bilateral hearing loss.  Finally, the Board notes that the record does not contain a diagnosis of bilateral hearing loss within one year of service.  

The Board deeply appreciates the Veteran's service to his country as a member of the armed forces.  The fact remains, however, that audiometric testing as separation from service was normal, and no hearing loss was demonstrated by audiometric testing for multiple decades thereafter, during which time the Veteran was presumably exposed to considerable noise.

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.




ORDER

New and material evidence having not been received, the Veteran's bilateral foot claim is reopened.

New and material evidence having been received with regard to his hip condition, the Veteran's claim  is reopened.

The issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

The issue of entitlement to a compensable disability rating for arthritis of the left ring finger is dismissed.

The issue of entitlement to a disability rating in excess of 30 percent for a left knee disability is dismissed.

The issue of entitlement to a disability rating in excess of 30 percent for a right knee disability is dismissed.


REMAND

In October 2016 Dr. Cherwin wrote that the Veteran's 

The Veteran contends that he is entitled to TDIU.  The Veteran does not meet the schedular rating criteria for TDIU, but TDIU may be granted on an extraschedular basis if the Veteran is unable to secure and maintain substantially gainful employment.  The Veteran testified at a personal hearing before the Board that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  See Transcript.  The Veteran's contentions are corroborated by the fact that the Veteran has been granted SSA benefits in part due to his previously service-connected knee disabilities.  As such, the Board finds that this is sufficient to refer this matter to the Director, Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his foot and hip disabilities.  The examiner should diagnose any current foot and or hip disabilities, and then should provide the following opinions: 

a)  Is it at least as likely as not (50 percent or greater) that a bilateral foot disability either began during or were otherwise caused by the Veteran's military service.  Why or why not?    

b)  Is it at least as likely as not (50 percent or greater) that a bilateral foot disability was caused by the Veteran's service connected bilateral knee disabilities (post total knee replacements).  Why or why not?  In doing so, the examiner should specifically address the October 2016 statement by Dr. Cherwin.

c)  Is it at least as likely as not (50 percent or greater) that a bilateral foot disability was aggravated by the Veteran's service connected bilateral knee disabilities (post total knee replacements).  Why or why not?  If aggravation is found, a baseline severity of the foot disabilities prior to the aggravation occurring should be identified.

d)  Is it at least as likely as not (50 percent or greater) that a bilateral hip disability either began during or were otherwise caused by the Veteran's military service.  Why or why not?  In doing so, the examiner should specifically address the October 2016 statement by Dr. Cherwin and the May 2012 VA examiner's opinion.

e)  Is it at least as likely as not (50 percent or greater) that a bilateral hip disability was caused by the Veteran's service connected bilateral knee disabilities (post total knee replacements).  Why or why not?  In doing so, the examiner should specifically address the October 2016 statement by Dr. Cherwin and the May 2012 VA examiner's opinion.

f)  Is it at least as likely as not (50 percent or greater) that a bilateral hip disability was aggravated by the Veteran's service connected bilateral knee disabilities (post total knee replacements).  Why or why not?  If aggravation is found, a baseline severity of the hip disabilities prior to the aggravation occurring should be identified.
 
2.  Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


